NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         AUG 21 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

MICHAEL J. PENCE; TAUNI R. PENCE,                No. 15-16607

                Plaintiffs-Appellants,           D.C. No. 2:14-cv-02587-ROS

 v.
                                                 MEMORANDUM*
OCWEN LOAN SERVICING, LLC; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Michael J. Pence and Tauni R. Pence appeal pro se from the district court’s

order dismissing their diversity action alleging state law claims arising out of the

foreclosure sale of their property. We have jurisdiction under 28 U.S.C. § 1291.

We review for an abuse of discretion the dismissal of an action for failure to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
comply with a court order. Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.

1992). We affirm.

      In their opening brief, plaintiffs fail to address how the district court erred by

dismissing their action for failing to comply with the district court’s order to file an

amended complaint. As a result, plaintiffs have waived their challenge to the

district court’s order. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999)

(“[O]n appeal, arguments not raised by a party in its opening brief are deemed

waived.”); Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We review only

issues which are argued specifically and distinctly in a party’s opening brief.”).

      Because we affirm the district court’s order dismissing plaintiffs’ action for

failure to comply with the district court’s order, we do not consider plaintiffs’

arguments addressing the underlying merits of the action.

      All pending requests and motions are denied.

      AFFIRMED.




                                           2                                     15-16607